Mr. Justice Lawrence delivered the opinion of the Court: The question in this case is purely one of fact. Did the package contain forty-six or only thirty-six dollars when it was delivered to the express company? The testimony of the plaintiff’s agent is in direct conflict with that of the agent for the company. The verdict, both before the justice and in the circuit court, was for the plaintiff. We doubt if we should have found this verdict. We are inclined to think the true explanation of this matter is. that the plaintiff’s agent miscounted the money, an article of which he says he handled but little, and was not skilled in counting, rather than that ten dollars of it were purloined after having been deposited with defendant’s agent. Still, while we might be inclined to take this view of the matter if sitting as jurors, yet we cannot say this verdict is clearly against the evidence, and if we were to reverse the judgment on this ground, in a case where the testimony is so nearly balanced, we should be departing from the established rules of the court. The judgment must be affirmed. Judgment affirmed.